Citation Nr: 1030489	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  05-40 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals of Hepatitis 
A and B.

2.  Entitlement to a rating in excess of 10 percent for a 
residual scar, penetrating shell fragment wound - right side of 
face, with lisp and residual tongue injury.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970 
and from September 1976 to June 2002.  He has been awarded the 
Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case was brought before the Board in January 2009, at which 
time the claims herein on appeal were remanded for further 
evidentiary development.  The requested development having been 
partially completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regrettably, the claims must once again be remanded for further 
development; the AMC failed to follow the prior Remand order.  

By way of history, the AMC scheduled the requested examinations 
in February 2009; however, the Veteran failed to report for such.  
In November 2009, the AMC notified the Veteran that the VA 
examinations had been rescheduled.  However, review of the 
Veteran's claims file reflects that this notice was returned to 
the AMC as undeliverable.  Although the Veteran never notified VA 
that he had relocated, the returned November 2009 notice 
indicated an address (hereinafter "new address") where the 
Veteran's mail should be forwarded.  See the November 2009 notice 
and envelope marked as "Return to sender".  

The Veteran was provided notice of another scheduled examination 
in a letter dated in January 2010, but failed to report to VA 
examinations scheduled in February 2010.  The Veteran also 
refused to report to VA examinations scheduled in April 2010.  
See VA records noting the Veteran's failure to report for VA 
examination in February 2010 and April 2010.  The Veteran was 
notified of these examinations at his new address.  The AMC then 
readjudicated the Veteran's claim and May 2010 SSOC denying the 
Veteran's claims, was sent to his previous address.

Initially, the Board notes that the January 2010 letter from the 
AMC that notified the Veteran of his February 2010 VA examination 
provided incomplete notice of the consequences of failing to 
appear for such an examination under 38 C.F.R. § 3.655.  That 
regulation at (a) provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to report 
for such examination, action shall be taken.  At (b) it is 
provided that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim shall 
be denied.   The February 2010 incorrectly formed the Veteran 
that both his claims would be decided based on the evidence of 
record; however, as set forth above, failure to report for an 
examination in connection with his claim for an increased rating, 
such as the claim for a higher rating for his scar, will result 
in the denial of his claim.  

If, as here, there is a procedural defect with respect to the 
notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore 
must remand this issue to the agency of original jurisdiction 
because the record does not show that the Veteran was provided 
adequate notice under the VCAA and the Board is without authority 
to do so.  Any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

As the Veteran has not been provided with complete and proper 
notice regarding the implications of a failure to report for his 
scheduled VA examination, the Board concludes that the Veteran 
should be afforded another opportunity to appear for VA 
examinations in connection with his claims.  The "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current level 
of disability, and accounts for its history.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1995).  This medical examination must consider 
the records of prior medical examinations and treatment in order 
to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  On remand, the Veteran should be afforded 
additional VA examinations in connection with his claims.

Additionally, the Board observes that the January 2009 Board 
remand instructed the AMC to provide the Veteran and his 
representative with a supplemental statement of the case (SSOC) 
which readjudicated the claims.  See the January 2009 Board 
remand at pages 25-26.  As noted above, the May 2010 SSOC was 
sent to the Veteran's previous address.  As such, the Veteran may 
not have received notice that his claims were readjudicated and 
denied.  After the completion of the actions noted above, the AMC 
is specifically instructed to send the SSOC readjudicating the 
Veteran's claims to the Veteran's current address.

Accordingly, the case is REMANDED for the following action:  

1.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA) is completed.  In 
particular, the RO should ensure that 
notification is provided regarding the 
consequences of failing to appear for a VA 
examination as per under 38 C.F.R. § 3.655 
(2009) as they pertain to his claim for 
service connection and his claim for an 
increased rating.  

2.  The AMC should arrange for the Veteran 
to be scheduled for a VA examination to 
determine the nature and etiology of any 
current residuals of hepatitis A and/or B.  
The claims folder must be made available 
to the examiner for review and the 
examination report must indicate whether 
such review was accomplished.  After 
examination and review of the claims 
folder, the examiner should address the 
following:

a)	Identify all current residuals of 
hepatitis A and/or B.

b)	As to any noted residuals, indicate 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the residual is 
etiologically related to the 
Veteran's in-service hepatitis A 
and/or hepatitis B infection.
 
The claims file must be made available to the 
examiner(s) and the examiner(s) should indicate 
in his/his report whether or not the claims file 
was reviewed.  A rationale for any opinion 
expressed should be provided.  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

3.  The AMC should arrange for the Veteran 
to be scheduled for a VA examination to 
determine the nature and of the Veteran's 
facial scar, tongue scar (if applicable), 
and the nature of any current tongue loss 
or impairment.  The claims folder must be 
made available to the examiner for review 
and the examination report must indicate 
whether such review was accomplished.  
After examination and review of the claims 
folder, the examiner identify all current 
characteristics of the Veteran's facial 
and, if applicable, scarring of the 
tongue.  The examiner's opinion should 
include a discussion of any current 
scarring of the face and or tongue.  In 
particular, the examiner should:

a.  Proffer an opinion as to whether 
the scarring of the face and tongue is 
superficial, tender and painful on 
objective demonstration;

b.  Describe any limitation of motion 
of the affected areas of the face and 
tongue;

c.  Describe any visible or palpable 
tissue loss and either gross 
distortion or asymmetry of one feature 
or paired set of features nose, chin, 
forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips, or two 
or three characteristics of 
disfigurement.

d.  Identify any current loss of 
tongue or impairment thereof, to 
include whether the Veteran is missing 
one-half or more of his tongue, 
whether he demonstrates marked speech 
impediment as a result of any 
residuals of his in-service injury, 
whether he is unable to communicate by 
speech, and/or whether he has loss of 
taste.  

The claims file must be made available to the 
examiner(s) and the examiner(s) should indicate 
in his/his report whether or not the claims file 
was reviewed.  A rationale for any opinion 
expressed should be provided.  

NOTE: A current, un-retouched, color 
photograph of the Veteran's facial scar 
should be provided and associated with the 
claims file.

4.  The AMC should issue a supplemental 
statement of the case (SSOC) addressing the 
issues of entitlement to service connection 
for residuals of Hepatitis A and B and 
entitlement to a rating in excess of 10 
percent for a residual scar, penetrating 
shell fragment wound - right side of face, 
with lisp and residual tongue injury, and 
allow an appropriate period of time for 
response.  The SSOC should be sent to the 
Veteran's current address of record.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

No action is required of the appellant until further notice.  
However, the Board again advises the Veteran that the conduct of 
the efforts as directed in this remand, as well as any other 
development deemed necessary, is needed for a comprehensive and 
correct adjudication of his claim.  His cooperation in VA's 
efforts to develop his claims, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. § 
3.655.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


